Name: 97/2/EC: Commission Decision of 6 December 1996 repealing Decision 96/489/EC on a Community financial contribution to measures to control foot-and-mouth disease in the Federal Republic of Yugoslavia (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  economic policy;  political geography;  EU finance
 Date Published: 1997-01-03

 Avis juridique important|31997D000297/2/EC: Commission Decision of 6 December 1996 repealing Decision 96/489/EC on a Community financial contribution to measures to control foot-and-mouth disease in the Federal Republic of Yugoslavia (Text with EEA relevance) Official Journal L 001 , 03/01/1997 P. 0004 - 0004COMMISSION DECISION of 6 December 1996 repealing Decision 96/489/EC on a Community financial contribution to measures to control foot-and-mouth disease in the Federal Republic of Yugoslavia (Text with EEA relevance) (97/2/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 13 thereof,Whereas, further to the notification by the Federal Republic of Yugoslavia of several outbreaks of foot-and-mouth disease, it was decided by Commission Decision 96/489/EC (3) to grant Community financial assistance for action to control foot-and-mouth disease in that country;Whereas this action included the making available of vaccine to the authorities of the Federal Republic of Yugoslavia as well as the covering of parts of the costs for vaccination;Whereas the authorities of the Federal Republic of Yugoslavia have taken eradication measures for controlling the disease; whereas these measures included the taking of samples for the confirmation of the presence of the disease;Whereas the examination of samples in the world Reference Laboratory in Pirbright (United Kingdom) has not been able to confirm the presence of foot-and-mouth disease;Whereas no new outbreaks have been reported after 2 August 1996;Whereas the competent authorities of the Federal Republic of Yugoslavia have therefore decided not to proceed to a vaccination campaign;Whereas it is necessary therefore to repeal Decision 96/489/EC;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Decision 96/489/EC is herewith repealed.Article 2 This Decision is addressed to the Member States.Done at Brussels, 6 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.(3) OJ No L 200, 9. 8. 1996, p. 29.